Appeal by the defendant from a judgment of the Supreme Court, Queens County (Corrado, J.), rendered May 2, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is now well-settled that the racially motivated use of peremptory challenges violates both the State and Federal Constitutions (see, Batson v Kentucky, 476 US 79; People v Childress, 81 NY2d 263). However, before availing oneself of the constitutional protections afforded by Batson and its progeny, *577the party asserting the claim bears the burden of demonstrating a purposeful discrimination by the opposition (see, People v Smith, 81 NY2d 875). On the record before us, we conclude that the defendant has wholly failed to meet his burden of showing a purposeful discrimination by the prosecution in the exercise of its peremptory challenges (see, People v Steele, 79 NY2d 317, 325).
The defendant’s remaining contention does not warrant reversal. Bracken, J. P., Balletta, O’Brien and Copertino, JJ., concur.